                    1 LAW OFFICE OF STEVEN ROOD
                      Steven Rood, Esq. SB# 69332
                    2    Email: rood1@mindspring.com
                      111 Myrtle Street, Suite 201
                    3 Oakland, CA 94607
                      Telephone: 510.839.0900
                    4 Facsimile: 510.839.0230

                    5 Attorneys for Plaintiff SARAH LITTLE

                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      Lane J. Ashley, Esq. SB# 073296
                    7   Email: Lane.Ashley@lewisbrisbois.com
                      Stephen J. Liberatore, Esq. SB# 129772
                    8   Email: Stephen.Liberatore@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    9 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                   10 Facsimile: 415.434.0882

                   11 Attorneys for Defendant SECURITY NATIONAL INSURANCE COMPANY

                   12
                                                          UNITED STATES DISTRICT COURT
                   13
                                       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                   14

                   15
                      SARAH LITTLE, Trustee of the Bankruptcy                CASE NO. 3:18-cv-04533-CRB
                   16 Estate of DMS Builders, Inc.;

                   17                        Plaintiff,                      STIPULATION RE: REQUEST FOR
                                                                             DISMISSAL OF ACTION;
                   18             v.                                         [PROPOSED] ORDER
                   19 SECURITY NATIONAL INSURANCE
                      COMPANY, a Texas Corporation, doing
                   20 business in California; and DOES 1 through
                      50, inclusive,
                   21
                                     Defendants.
                   22

                   23

                   24            Plaintiff SARAH LITTLE, Trustee of the Bankruptcy Estate of DMS Builders, Inc. and
                   25 Defendant SECURITY NATIONAL INSURANCE COMPANY (collectively, “the Parties”), by

                   26 and through their respective counsel, hereby stipulate as follows:

                   27            ///
                   28            ///
LEWIS
BRISBOIS
BISGAARD                4848-7376-0920.1                                   1                             3:18-cv-04533-CRB
& SMITH LLP                                STIPULATION RE: REQUEST FOR DISMISSAL OF ACTION; [PROPOSED] ORDER
ATTORNEYS AT LAW
                    1                                                    RECITALS

                    2            1.          The Parties participated in a settlement conference through the Court’s Alternative

                    3 Dispute Resolution Program on March 12, 2019, before Magistrate Judge Donna M. Ryu;

                    4            2.          The Parties reached a settlement at the settlement conference on March 12, 2019;

                    5            3.          The Parties, by and through their respective counsel, negotiated and agreed on the

                    6 terms of the “Settlement Agreement and Mutual Release of All Claims”;

                    7            4.          Settlement monies have been paid; and

                    8            5.          The “Mutual Release and Settlement Agreement” has been fully executed.

                    9                                                  STIPULATION

                   10            Therefore, the Parties stipulate and request that the Court dismiss the above-captioned action

                   11 with prejudice.

                   12                                                      Respectfully submitted,

                   13 Dated: July 11, 2019                                 LAW OFFICE OF STEVEN ROOD

                   14

                   15                                                      By /s/ Steven J. Rood_____________
                                                                                   Steven J. Rood
                   16                                                      Attorneys for Plaintiff
                                                                           SARAH LITTLE
                   17

                   18
                   19 Dated: July 11, 2019                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                   20

                   21                                                      By /s/ Stephen J. Liberatore________
                                                                                  Lane J. Ashley
                   22                                                             Stephen J. Liberatore
                                                                           Attorneys for Defendant
                   23
                                                                           SECURITY NATIONAL INSURANCE COMPANY
                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4848-7376-0920.1                                   2                             3:18-cv-04533-CRB
& SMITH LLP                                STIPULATION RE: REQUEST FOR DISMISSAL OF ACTION; [PROPOSED] ORDER
ATTORNEYS AT LAW
                    1                                                   ORDER

                    2            Having read and considered the Parties’ stipulation as set forth above, and finding good
                    3 cause for the Parties’ request,

                    4            THE COURT HEREBY ORDERS AND DECREES that the above-captioned action be,
                    5 and hereby is, DISMISSED WITH PREJUDICE.

                    6

                    7            IT IS SO ORDERED.
                    8

                    9 Dated: July ___,
                                  12 2019                               _______________________________________
                                                                              Hon. Charles R. Breyer, Judge
                   10                                                          United States District Court
                   11                                                         Northern District of California

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4848-7376-0920.1                                   3                             3:18-cv-04533-CRB
& SMITH LLP                                STIPULATION RE: REQUEST FOR DISMISSAL OF ACTION; [PROPOSED] ORDER
ATTORNEYS AT LAW
               1                           FEDERAL COURT CERTIFICATE OF SERVICE

               2                          Little v. Security National Insurance Company, et al.
                                      USDC-ND, San Francisco Division, Case No. 3:18-cv-04533-CRB
               3
                   STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
               4
                        At the time of service, I was over 18 years of age and not a party to the action. My business
               5 address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed in the office
                 of a member of the bar of this Court at whose direction the service was made.
               6
                        On July 11, 2019, I served the following document(s):
               7
                               STIPULATION RE: REQUEST FOR DISMISSAL OF ACTION;
               8                                      [PROPOSED] ORDER

               9         I served the documents on the following persons at the following addresses (including fax
                   numbers and e-mail addresses, if applicable):
            10

            11         Steven Rood, Esq.                              Tel: 510.839.0900
                       Law Offices of Steven Rood                     Fax: 510.839.0230
            12         111 Myrtle Street, Suite 201                   Email: rood1@mindspring.com
                       Oakland, CA 94612
            13         Attorneys for Plaintiff

            14
                            The documents were served by the following means:
            15
                           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
            16              documents with the Clerk of the Court using the CM/ECF system, which sent notification of
                            that filing to the persons listed above.
            17
                       I declare under penalty of perjury under the laws of the United States of America and the
            18 State of California that the foregoing is true and correct.
            19              Executed on July 11, 2019, at San Francisco, California.

            20

            21                                                      /s/ Karen A. Hurtado
                                                                       Karen A. Hurtado
            22

            23

            24

            25

            26

            27

LEWIS28            4848-7376-0920.1                                                                   3:18-cv-04533-CRB
BRISBOIS                                                 CERTIFICATE OF SERVICE
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
